DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 12/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 2, 3, 12 and 26 have been fully considered and are persuasive.  The objection of claims 2, 3, 12 and 26 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections – 35 USC § 112”, with respect to claims 21-25 and 28 have been fully considered and are persuasive.  The rejection of claims 21-25 and 28 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections – 35 USC § 103”, with respect to claims 1-3, 5-11, 18-19, 21-30 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-11, 18-19, 21-30 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18-19, 21-28 and 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 30, these claims recite or similarly recite generating received first and second signals. It is unclear how one would generate an already received signal. Claims 19 and 21-28 fails to resolve the deficiency of claim 18 and are thus rejected under similar rationale.

Allowable Subject Matter
Claim(s) 1-3, 5-17 and 29 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “mapping the unicast transmission to a plurality of beamforming directions for transmission by the wireless repeater by routing a signal received via the unicast transmission to at least two signal paths within the wireless repeater; feeding the signal into a beamforming network that is based at least in part on a Butler matrix and is coupled with the at least two signal paths” of claim 1 and similarly for claim 29.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER P CHAU/Primary Examiner, Art Unit 2476